DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/21 has been entered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to block-based coding of video data with modulated quantization.
With regards to claim 1, Ammu (US 2011/0182356) discloses a method comprising:
determining motion information associated with a block of video data (paragraph 82);
determining a measure of homogeneity associated with the block of video data (paragraph 82); and
modulating a value of a quantization parameter (paragraph 106).
Chen (US 2010/0316126) discloses a method comprising:
determining motion information associated with a block of video data (paragraph 30); 
wherein incoherent motion is present (paragraph 56, ln.15-20);
modulating a value of a quantization parameter (paragraph 39).
The prior art, either singularly or in combination, does not disclose the limitation “determining a degree of incoherent motion for the block of video data based on the motion information; modulating a value of a quantization parameter for the block of video data based on the determined degree of incoherent motion“ of claim 1.
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1.

a processing module configured to: determine motion information associated with a block of video data (paragraph 82); determine a measure of homogeneity associated with the block of video data (paragraph 82); and a quantization module configured to modulate a value of a quantization parameter (paragraph 106).
Chen (US 2010/0316126) discloses a system comprising: 
a processing module configured to: determine motion information associated with a block of video data (paragraph 30); wherein incoherent motion is present (paragraph 56, ln.15-20); a quantization module configured to modulate a value of a quantization parameter (paragraph 39).
The prior art, either singularly or in combination, does not disclose the limitation “determine a degree of incoherent motion for the block of video data based on the motion information; and a quantization module configured to modulate a value of a quantization parameter for the block of video data based on the determined degree of incoherent motion“ of claim 12.
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 12.
With regards to claim 20, Ammu (US 2011/0182356) discloses a non-transitory computer-readable medium storing a set of instructions that when executed cause a computer to perform a method (paragraph 116), the method comprising:
determining motion information associated with a block of video data (paragraph 82);
determining a measure of homogeneity associated with the block of video data (paragraph 82); and
modulating a value of a quantization parameter (paragraph 106).
Chen (US 2010/0316126) discloses a non-transitory computer-readable medium storing a set of instructions that when executed cause a computer to perform a method (paragraph 94), the method comprising:
determining motion information associated with a block of video data (paragraph 30);
wherein incoherent motion is present (paragraph 56, ln.15-20);
modulating a value of a quantization parameter (paragraph 39).

Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 4/28/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of US Patent Numbers 10,085,023 and 10,587,878 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488